Application of the provisions of the Schengen acquis relating to the Schengen Information System in Bulgaria and Romania (debate)
The next item is the report by Mr Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council decision on the application of the provisions of the Schengen acquis relating to the Schengen Information System in the Republic of Bulgaria and Romania (06714/2010 - C7-0067/2010 - 2010/0814(NLE)).
Mr President, Commissioner Malmström, ladies and gentlemen, I would like to mention four essential points. Firstly, the evaluation procedure. Since joining the European Union in 2007, Romania and Bulgaria have begun to work towards full integration into the Schengen Area. If the Council is to make a decision to abolish internal frontiers, the assessment procedures need to certify that all the conditions necessary for the implementation of the relevant parts of the acquis communautaire are met; namely, data protection, the Schengen Information System, borders by air, land and sea, police cooperation and visa policy.
The assessment procedures began with the part relating to data protection. This means verifying that each of these Member States is adequately prepared to implement all the provisions in terms of data protection. The results are therefore a prerequisite for the evaluation process for the Schengen Information System, which involves the transfer of data to these countries. Approval of this decision is therefore a first step towards the abolition of checks at internal borders with Bulgaria and Romania.
Secondly, access to documents. The Council has submitted this draft decision to Parliament. However, evaluation and follow-up reports were not sent; these would enable Parliament access to all the information necessary to develop a reasoned and justified view. The documents were only supplied by the Council after Parliament's insistence.
I welcome the efforts of the Ambassador of Romania, with whose help it was possible to find a solution to this situation by applying for confidential documents to be declassified and designated as 'limited'. This allowed the schedule to be met, but we will have the same problem when Parliament's opinion is sought on other aspects of the Schengen acquis. It is imperative, then, that the agreement between Parliament and the Council is concluded as quickly as possible regarding the transfer of confidential documents.
Thirdly, the evaluation of Romania and Bulgaria. In the case of Bulgaria, certain failures were identified relating to the adoption, implementation and enforcement of Recommendation 85/15 by the Council of Europe, concerning the use of personal data in the police sector, and deficiencies were found in the operation of the National Commission for Data Protection. Bulgaria took appropriate action on these recommendations and, on 26 April, the Council concluded that the necessary conditions in terms of data recovery had been met.
In the case of Romania, weaknesses were detected in the adoption of two laws regulating the processing of personal data, and also relating to national authority facilities and resources for data protection, as well as the introduction of periodic assessments regarding Schengen data. In general, Romania has taken appropriate action in the light of the recommendations and those that are still pending do not prevent this country from applying, as applicable, all the necessary requirements with regard to data protection. The conditions for giving the green light to Romania and Bulgaria in the field of data protection have thus been verified.
Finally, Mr President, the review of the Schengen evaluation mechanism. I would like to take this opportunity to reiterate the need to establish a European evaluation mechanism as quickly as possible which is simple, effective, efficient and transparent in the field of Schengen evaluation. Parliament rejected the proposals that were submitted to it last October. I would ask the Commission to exercise its right of initiative as soon as possible.
Member of the Commission. - Mr President, I am quite confident that Bulgaria and Romania will do their utmost to reach the target date for lifting the internal border controls in March 2011. The Commission, within its competences, will fully support both countries in order for them to successfully pass the Schengen evaluation.
It is the responsibility of the Council to carry out the Schengen evaluations and, based on these evaluations, the Council will decide on the lifting of internal border controls. These evaluations are ongoing, so it is too early to assess the state of play of the preparations. But the first steps have been successful, confirmed by the positive evaluation of data protection, which allows now Bulgaria and Romania to get access to the Schengen Information System.
The European Parliament and Mr Coelho propose that Bulgaria and Romania should inform Council and Parliament on the follow-up recommendations. It is indeed the practice in the current Schengen evaluation that the Member States concerned report to the Council on the measures to comply with the recommendations, as the evaluation mechanism is now under full responsibility of the Council. On that basis, and under current legislation, it is up to the Council to inform Parliament accordingly.
In this context, I would like to take up your proposal and confirm that I will soon, in the autumn, propose a new evaluation mechanism following the entry into force of the Lisbon Treaty for the reasons that you stated, Mr Coelho.
I think that both Member States and Parliament should be involved in this mechanism. Member States, of course, shall be involved to maintain mutual trust among each other on their capacity to apply all accompanying measures allowing for the lifting of internal border control, in particular, in the field of external borders, visa and police cooperation.
The European Parliament should indeed be fully informed of the outcome of these results of the evaluation. With this new mechanism, the Commission aims to remedy the current weaknesses as referred to by the rapporteur. There is no real follow-up at this time after evaluations are made and the recommendations are not always implemented. The support of Parliament in this process is indeed very much appreciated.
I congratulate Mr Coelho and welcome the progress which this report mentions for Bulgaria and Romania. The positive results and conclusions from the 'Personal Data Protection' audit have made it possible to set a date for the Schengen Information System to be implemented in Bulgaria as well.
Both Bulgaria's accession to the European Union and its accession to the Schengen area generate enthusiasm among all of Bulgaria's citizens. In fact, it goes beyond enthusiasm as this concerns the opportunity to lift border controls and enforce the right of free movement across the whole European Union. This success is down to the tremendous efforts and resolute actions of the current Bulgarian Government which has done everything possible to make up the ground for the previous years it had lagged behind to meet the conditions and make the necessary preparations to apply the Schengen acquis.
The Schengen area is not only about the freedom of movement. It also means strengthened police and customs cooperation, especially in the context of combating the trafficking of persons and goods, and organised crime on a more general level. The accession of Bulgaria and Romania to the Schengen area is part of a journey towards realising our dream of a Europe of citizens. To achieve this, constant efforts are needed, along with compliance with the requirements of the Schengen acquis by the countries' governments, not to mention steadfast support from Europe's institutions.
The European Parliament's access to the recommendations in the evaluation reports and the documents on the subsequent actions to take provide a guarantee that the constructive dialogue between us all will continue. This transparent dialogue also guarantees the citizens of Bulgaria and Romania that the fundamental rights enshrined in the treaties are a reality.
Yesterday, we celebrated the 25th anniversary of when Europe's citizens enjoyed, for the first time, the freedom to travel without restrictions within the European Union. On the occasion of this anniversary, Commissioner Malmström stated: 'Schengen has become one of the most powerful symbols of the EU's capacity to improve the lives of its citizens'. As for Martin Schulz, the President of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, he said: 'Schengen is probably the most successful and tangible result achieved by the European Union in the last 30 years'. On this same occasion, I too just want to say: Happy anniversary to Schengen and freedom! Romania and Bulgaria could be an anniversary present for the Schengen area.
After completing its evaluations, the Council concluded that both Member States provide sufficient guarantees to take the first step towards joining the Schengen area. We will confirm this step by expressing our opinion in favour tomorrow. It will not only be the citizens of Romania and Bulgaria who stand to gain from finally being able to join, but the whole of the European Union as well. Increasing cooperation in the economic, social and administrative sectors will strengthen the EU. Governments in both Member States must fulfil the requirements of the Schengen road map as part of the accession process.
I am pleased that the European Parliament has successfully fulfilled its role as guarantor of European democracy. The amendment tabled by the rapporteur only serves to initiate a transparent type of cooperation between European institutions. It is the only one which can yield rapid, tangible results in the process of debating and approving European legislation. Interinstitutional disagreements in the European Union must not delay or jeopardise the rights, freedoms and well-being of European citizens whom all of Europe's institutions exist to serve.
Introducing a new evaluation system will, as Mr Coelho suggested, make it possible to guarantee security and strengthen the principal of mutual trust - essential to maintaining the Schengen area. I support Mr Coelho's proposals.
Mr President, Commissioner, ladies and gentlemen, a few days ago, we celebrated the anniversary of the Schengen agreements with President Buzek and President Barroso. This evening, well into the night, we are laying a specific new stone in the foundations for the draft decision of the Council.
We are passing from thought to deed and to collaboration, to the preliminary and indispensable conditions for the lifting of border checks with Bulgaria and Romania which, according to preliminary evaluations, are in the course of being satisfied. These two countries should, in fact, soon be in a position to guarantee the protection and processing of personal data.
This is good news and will result in the total integration of these two countries within the Schengen framework, which will contribute towards the strengthening of security and prosperity, not just for these countries but for the continent of Europe as a whole. I am certain that this will allow the problems of illegal migration and immigration, international criminality and all sorts of scourges to be combated. This will help to reduce the risks.
Two brief comments ...
(The President cut off the speaker)
on behalf of the Verts/ALE Group. - Mr President, since the SIS is an integral part of the Schengen area, the issue at stake is extremely important. I myself come from a new Member State. I remember how Latvia wanted to join the area. In this regard, I very much welcome the accession of Bulgaria and Romania.
Nevertheless, I must point out that some shortcomings are detected. My group fully shares the position of the rapporteur that there should be a follow-up. In other words, Parliament must be informed of how problems have been solved, taking our concerns about data protection into account. I would also hope that the unavailability of slots will not be a barrier to joining the SISOne4ALL.
Finally, we fully join the rapporteur in his concerns about the new Schengen evaluation mechanism. We believe that Parliament should be able to exercise democratic scrutiny and I wholeheartedly welcome the statement of Ms Malmström that this will be the case.
Romania and Bulgaria adopted the Schengen acquis when joining the European Union in 2007. Now, however, we have the pleasure of discussing the draft Council decision on the application of the Schengen acquis in the two newest Member States of the European Union, which is one of the last steps towards lifting checks at the internal borders with Bulgaria and Romania. Both countries have received a favourable assessment from the committee of experts concerning their readiness for the lifting of checks at the EU internal borders, and the shortcomings which were identified should and certainly will be eliminated quickly. If this happens, it is to be expected that Bulgaria and Romania will be technically ready for connection to SIS II by October 2010, which is in accordance with the current road map. Thanks to this, it will be possible to open Schengen to the two new countries while, at the same time, maintaining the right level of care for the security of citizens and their interests.
on behalf of the EFD Group. - Mr President, Schengen was a trade-off for the freedom of movement of people and goods and trusting those members involved to carry out appropriate measures to ensure safety and security on their own turf. Although the UK is not part of the formal Schengen acquis, we use aspects of the Schengen Information System in fighting crime. Yet, at the same time, the system and the Schengen acquis in general also provide the more astute criminal with a broader platform for international crime and corruption.
After the accession of Bulgaria and Romania to the SIS, the primary question must be whether these Member States are at a point where they can guarantee a level of scrutiny domestically to warrant free movement across the continent. There has been significant opposition to moving towards a second evolution of the Schengen Information System, in particular, the equilibrium between cost and efficiency. The UK operates independent stringent checks and does not participate in passport-free travel. Will we have to provide financial support for developing information gathering systems in those countries aspiring to Schengen, in order to mitigate the potential increase in crime related to open-border policy?
Schengen brought with it an increase in the possibility of trafficking in illegal goods and people across borders. The security of travel without border controls rests heavily upon trust in the ability of individual Member States to perform checks to appropriate standards.
The expansion of the Schengen Information System increases the window for corruption and creates a much larger collection of information for criminals wishing to hack into the network. Similarly, deeper integration alongside a broadening of Member State involvement may require an expansion of measures used in the Schengen Information System, especially as we approach the advent of SIS II. For example, at what point will the storage of biometric data be positive?
Critics also worry that the system may be used to monitor citizens with particular political views, with information garnered liable to be mishandled for political ends. With an increasing number of states joining the acquis, the risk is heightened. About 500 000 computers are currently able to access the Schengen Information System. It cannot be known how many of these systems are free of malicious software. In general, one in two computers have been victims to malicious infection. Spyware allows a third party to access the same data as the user. The broader the system, the more data there is to access, and the greater the number of criminals with aspirations to abuse the system.
Member States must demonstrate exceptionally advanced security and, even with the greatest efforts and intentions, one cannot rule out the possibility of a breach which, in turn, would compromise all involved.
(RO) I would like to express my very warm thanks to the rapporteur, Mr Coelho, for the way in which he has handled this dossier and congratulate him on all the work he has done. I strongly support what he said earlier, not only for the current evaluation based on data protection, but also for the other reports due to be drafted in the areas which remain to be evaluated.
The Council must be able to guarantee that it can provide MEPs with all the information required to enable Parliament to adopt a suitable, fair decision. I sincerely hope that we will reach a solution so that we can carry out our work in normal conditions and make enlightened decisions.
(RO) First of all, I would like to congratulate Mr Coelho for the exceptional work he has done on this report, which is so important to Romania and Bulgaria, and also make the following clarifications. Romania's adoption of the law aimed at regulating the processing of personal data is an important step towards meeting all the conditions for joining the Schengen area.
The Ministry of Administration and the Interior has made considerable progress recently so that Romania is on track to join the Schengen area by the specified deadline of March 2011. Romania was mentioned as an example, particularly for its sea border surveillance system SCOMAR, in a number of reports produced by European experts. At the same time, other measures will include setting up the border police's new territorial services, improving cooperation with Frontex and continuing investments in making the land border secure.
I would like to end by emphasising that border security ...
(The President cut off the speaker)
(RO) I, too, wish to begin by joining the list of those congratulating the rapporteur, Mr Coelho. He has really done an exceptional job for Romania and Bulgaria.
First of all, I would like to draw your attention to the fact that Romania has actually been presented as an example of good practice regarding maritime transport safety. In addition to this, I believe that Romania, just like Bulgaria, meets the conditions for being part of the SIS system. This is why I think that the Commission must also get involved in supporting both countries in order to complete the other evaluations as well, so that we can successfully join what is the European Union's common area.
We are talking here about expanding the European Union in its entirety, including its values. One of these values is freedom and the right to move freely.
(PL) Mr President, Europeans are reaping the benefits of the Schengen Agreement. It facilitates the effective and free flow of people, the development of tourism and the growth of commercial exchange. This is to our credit and is a great achievement of the European Union. However, for this to be so, it is essential to have the right technical infrastructure which will allow these processes to be monitored. We know from our own experience that the role and responsibility of countries entering the Schengen Agreement is to comply with the requirements related to the Schengen Information System. It is for our common good, and for our common security. Standards in this area must be maintained.
(PL) I would like to thank Mr Coelho, who is our parliamentary Schengen specialist, and who has, indeed, done a huge amount of work in this area.
Firstly, I am pleased that the Schengen Evaluation Working Group within the Council has evaluated the applications of Bulgaria and Romania positively, and that these countries have eliminated all the problems which stood in the way of making this important achievement. I think the most important matter is, of course, the protection of internal borders, and I think we will also continue to work on SIS II and the biometric data which are used. That is, of course, something for the future, but let us remember that this process is before us.
I wish our friends from Bulgaria and Romania what we experienced with the Czechs and other countries two years ago, also in my country - in Poland - where the barriers were symbolically raised and Schengen became a fact. It really does change the cohesion of the Union and the historical approach to uniting the old and the new Union. I also hope that Bulgaria and Romania will meet all the essential requirements at the next stage and I wish Mrs Malmström acceleration of this work ...
(The President cut off the speaker)
Member of the Commission. - Mr President, there is not much to add because there seems to be a very strong consensus here. I fully agree with those of you who have expressed the view that there was indeed a reason to celebrate this week. The Schengen area is an achievement of the European Union; we can be extremely proud of it. It represents the free mobility of people in a Europe without borders and I hope that the Schengen area will soon grow with two more members. In the meantime, access to the Schengen Information System is, of course, a very important first step.
There is still some work that needs to be done in these countries on visas, police cooperation, judicial process, organised crime and so on, and we will, of course, closely monitor this. I myself envisage visiting both countries by the end of the year to show my support and to study progress on the spot. I really want to thank these countries for the progress that they are making at present.
As some of you have said, trust is very important in ensuring that the other Member States see that there are concrete results, so we can have a happy ending to this story. In this regard, increasing the transparency of the system and increasing the involvement of the European Parliament in helping to evaluate and implement is a very important step.
That is why I hope that we can work together on this new evaluation mechanism. I would like, in my turn, to thank Mr Coelho for the work he has been doing on these two countries and look forward to further cooperation with you.
Mr President, four final points. Firstly, to express my thanks for the kind words of my fellow Members and the excellent cooperation on the part of my shadow rapporteurs and, secondly, to stress that there is a large consensus which says yes to these initiatives, but also to demand that Parliament be informed within six months as to the follow-up for the recommendations, which are not yet fully realised.
Thirdly, I would like to remind you that this is only the first step. Other steps are still to be taken, as Commissioner Malmström has rightly reminded us. Fourthly and finally, I would like to congratulate Commissioner Malmström for her assurances that a legislative initiative on the evaluation system will be presented this autumn.
These two countries are being assessed solely and exclusively by the Council. As Commissioner Malmström has said, we need a European system of evaluation which involves all the European institutions, the European Commission and the Council, but also Parliament. Above all, however, it must be a European system of evaluation which does not operate according to two standards. That is, we cannot subject external states that wish to enter into Schengen to more demanding evaluation criteria than those which we apply to Member States that are already in Schengen. All countries, whether those that wish to enter or those that are already part of Schengen, must give proof of their strict compliance with the Schengen acquis and show that their control of external borders is as good as it should be. This is the only way we can ensure the security of our area of free movement, thus providing our citizens with assurances that they can travel about freely.
The debate is closed.
The vote will take place tomorrow at 12.00.
Written statements (Rule 149)
in writing. - (HU) The further expansion of the Schengen Area is a positive development and should be supported by all means as it will make the free movement of citizens - a key item of the Union's acquis - accessible to all citizens. It means a tangible benefit provided by the Union to citizens in their daily lives. The Schengen acquis is particularly important for us, citizens of new Member States, who were barred from Europe for decades. It means a lot to me that another border, this time the Romanian section of Hungary's external Schengen borders, is expected to disappear in the near future. This will give citizens from both sides of the border, including the 1.5 million ethnic Hungarians living in Transylvania, the chance to enjoy a Europe without borders. According to their preparation schedule, Romania and Bulgaria will be able to join the Schengen Area in the first half of 2011, that is, during the Hungarian Presidency.
It is important to comply with this schedule, to ensure that the interim evaluation milestones are also successful. According to the current (interim) evaluation, there will be no legal obstacles to Romania and Bulgaria starting technical preparations for integration in this area, as well, in the second half of the year. I support the rapporteur's evaluation and findings, in particular, that the European Parliament and especially the LIBE Committee members must have access to evaluation reports and relevant information before giving their informed opinion.
The accession of Bulgaria and Romania to the Schengen Area next year could be a key success of the Hungarian EU Presidency, which will begin next January. The decision will increase security in the region and will grant freedom of travel in Europe without border controls to many more millions of citizens, including Hungarians. I welcome the positive evaluation in the last report of the Schengen Evaluation Working Group on the preparedness of the two Member States and that it was approved by the Council comprising Member States' representatives. As a result, Bulgaria and Romania are expected to be technically ready to join the Schengen Information System in October 2010. After the last evaluation scheduled for December, the two countries will most likely become full members of the Europe without borders next spring. The delay caused by the development of the Schengen Information System cannot have an adverse effect on the accession process of the countries awaiting integration. For Hungary, it is particularly important to ensure that the citizens of its neighbouring countries, including members of the Hungarian communities living outside Hungary, are able to enjoy freedom of travel without borders throughout the whole of the European Union.
in writing. - (HU) I am glad that the European Council has come to the conclusion that Romania and Bulgaria, the two newest members of the European Union, have met the relevant criteria and that therefore, the Schengen acquis can also be applied in these countries. For the citizens of Europe, one of the most tangible results of European integration is the establishment of the Schengen Area, resulting in unrestricted movement across borders. This opportunity is much more significant for citizens of former Communist countries, since the Iron Curtain blocked their way both physically and figuratively and made it practically impossible for them to travel to Western European countries. Now, twenty years after the fall of Communism, it all seems like a bad dream. By joining the Schengen Area, Romania and Bulgaria will take another step on the road to integration with a unified Europe. As internal border controls disappear, the concept of a 'border' will gain a new meaning and the borders between Member States will have a new function. Borders will no longer be administrative boundaries; they will instead become bridges and connect the peoples and countries of Europe. It is a welcome development that Romania and Bulgaria will become full members of the Schengen Area, an area interwoven with so many bridges and open borders.